Citation Nr: 1440976	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-00 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include left hip strain.

2.  Entitlement to service connection for a disorder manifested by fatigue, to include as due to undiagnosed illness

3.  Entitlement to an increased disability rating for service-connected undiagnosed illness manifested by diarrhea, currently rated 10 percent disabling.

4.  Entitlement to an increased disability rating for service-connected undiagnosed illness manifested by joint pain (currently rated on the basis of left knee symptoms), currently rated 10 percent disabling.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disorder manifested by muscle pain, to include as due to undiagnosed illness.

6.  Entitlement to service connection for a disorder manifested by memory loss, to include as due to undiagnosed illness.

7.  Entitlement to service connection for a disorder manifested by concentration problems, to include as due to undiagnosed illness.

8.  Entitlement to service connection for a disorder manifested by difficulty swallowing or abnormal gag reflex, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who had active military service from July 1987 to July 1992, from March 1993 to September 1993, and also had additional periods of Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The claim of service connection for left hip disability arises from a February 2010 RO rating decision.  Each other issue on appeal arises from an October 2009 RO rating decision.

In June 2014, the Veteran testified at a VA Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record (in Virtual VA).

During the June 2014 Board hearing, the Veteran and his representative submitted a VA Form 21-22 unequivocally appointing Veterans of Foreign Wars as the service organization representing the Veteran in this matter; this resolves any prior uncertainty regarding identifying of the Veteran's properly appointed representative.

This case was held in abeyance for 60 days following the June 2014 hearing to hold the record open, at the Veteran's request, to allow him the opportunity to submit additional evidence.  No additional evidence has been received.

The Board notes that there has been some confusion in this case with regard to discrepancies between the Veteran's contentions presented at the June 2014 Board hearing and the issues currently perfected for appeal.  The Veteran's contentions appeared to raise or suggest claims for entitlement beyond the issues currently in appellate status.  For instance, this appeal formally features an issue of entitlement to service connection for a left hip disability, but some of the Veteran's testimony during the Board hearing appears to assert that a right hip disability has been medically diagnosed and attributed to his altered gait shifting his weight away from his painful left leg.  Although the Veteran's representative eventually redirected attention to the Veteran's left hip service connection claim, the Veteran's testimony described that a VA medical doctor showed him X-rays and explained that they revealed significant degeneration of the "hip" due to the Veteran's altered gait; it is apparent that the Veteran was describing the right hip at this time because he states that the VA doctor "said the left hip was fine," and also because the Veteran's explanation of the cause of the hip disability appears to be that he shifts his weight away from his painful left knee to overburden his right side.  The Board observes that the February 2013 VA examination report shows no diagnosed disability for the left hip while providing a diagnosis for the right hip (trochanteric bursitis).  Although the Veteran's later testimony at the June 2014 Board hearing referenced the left hip, amid some apparent confusion on the matter, the Board views the record and the Veteran's testimony together as raising a claim of entitlement to service connection for a right hip disability as well.

The issue of service connection for a disability of the right hip has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

Additionally, discussion on the record during the June 2014 Board hearing reflects that the Veteran and his representative believe that the Veteran has been rated incorrectly with regard to his already service-connected undiagnosed illness manifestations.  The Veteran and his representative assert that the Veteran has a diagnosable orthopedic disability of the left knee that may be separate and distinct from his service-connected undiagnosed illness manifested by joint pain (currently rated under Diagnostic Code 8850-5002 as analogous to rheumatoid arthritis).  The representative asked for consideration of whether the alleged orthopedic left knee disability should be recognized as separately service-connected as a distinct disability.  Similar contentions appear to have been suggested with regard to the Veteran's testimony concerning digestive disorder involving reportedly medically observed ulcers, polyps, and various stomach problems that may be beyond the scope of the service-connected undiagnosed illness manifested by diarrhea (currently rated under Diagnostic Code 8873-7319 as analogous to irritable colon syndrome).

The matter of providing the Veteran with clarification of the scope of the currently established service-connection for the currently recognized undiagnosed illnesses manifested by joint pain and by diarrhea is hereby referred to the AOJ for appropriate action (i.e. clarifying and informing the Veteran whether his claimed orthopedic left knee disability and his claimed stomach problems are contemplated as part of his current awards of service connection, and if they are not, obtaining clarification from the Veteran or his representative as to whether the Veteran is raising a claim of entitlement to service connection for the claimed orthopedic left knee disability and/or the claimed stomach problems).

Finally, during the June 2014 Board hearing, the Veteran's representative argued that the Veteran's original award of service connection (in October 1997) for joint pain as a manifestation of undiagnosed illness may have improperly rated the Veteran's disability.  The Veteran's representative argued that the Veteran has an orthopedic left knee disability that had onset during service due to in-service injury.  To reiterate what was discussed with the Veteran and his representative during the hearing, the Board here notes that the scope of the current appeal does not include any consideration of revising the October 1997 RO rating decision, which is final.  To the extent that the Veteran may wish to pursue revision of the final October 1997 RO rating decision, he must file a claim alleging clear and unmistakable error (CUE) in that decision; he may file such a claim at any time.

The issues of entitlement to service connection for a left hip disability and for a disorder manifested by fatigue (to include as due to undiagnosed illness) as well as the issues of entitlement to increased disability ratings for service-connected undiagnosed illnesses manifested by diarrhea and by joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the hearing in June 2014, prior to the promulgation of a decision in the appeal, the appellant stated that he wished to withdraw his appeal on the issues of service connection for a disorder manifested by memory loss, a disorder manifested by concentration problems, and a disorder manifested by difficulty swallowing or abnormal gag reflex, as well as the petition to reopen the claim of service connection for a disorder manifested by muscle pain (all to include as due to undiagnosed illness).



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met on the issues of service connection for a disorder manifested by memory loss, a disorder manifested by concentration problems, and a disorder manifested by difficulty swallowing or abnormal gag reflex, as well as the petition to reopen the claim of service connection for a disorder manifested by muscle pain (all to include as due to undiagnosed illness).  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

In the present case, the appellant, during the hearing before the undersigned in June 2014, indicated on the record that it was his intent to withdraw the appeal on the issues of service connection for a disorder manifested by memory loss, a disorder manifested by concentration problems, and a disorder manifested by difficulty swallowing or abnormal gag reflex, as well as the petition to reopen the claim of service connection for a disorder manifested by muscle pain (all to include as due to undiagnosed illness).  Thus, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review these claims.



ORDER

The appeal seeking to reopen the claim of service connection for a disorder manifested by muscle pain (to include as due to undiagnosed illness) is dismissed.

The appeal seeking service connection for a disorder manifested by memory loss (to include as due to undiagnosed illness) is dismissed.

The appeal seeking service connection for a disorder manifested by concentration problems (to include as due to undiagnosed illness) is dismissed.

The appeal seeking service connection for a disorder manifested by difficulty swallowing or abnormal gag reflex (to include as due to undiagnosed illness) is dismissed.


REMAND

The Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertaining to the claims on appeal.

The Veteran has identified outstanding private medical records that may be pertinent to this appeal; the Board has confirmed that the identified private medical records are not currently available for review in the claims-file and have not been determined to be unavailable.  During the June 2014 Board hearing, the Veteran expressed that he had been receiving pertinent treatment for his knee symptoms from a private chiropractor and had further received outpatient evaluation and treatment including knee and gastrointestinal problems from Inova Medical Group in the vicinity of Washington, DC.  During the Veteran's February 2013 VA examinations the Veteran told an examiner that he had undergone pertinent diagnostic procedures concerning his gastrointestinal complaints including as recently as approximately 2011 and 2012 (colonoscopies and an upper GI series), and the Veteran told an examiner that he had his left knee aspirated on multiple occasions since 2010.  A February 2013 VA examiner comments that it is unlikely that the Veteran's left knee had been aspirated multiple times without x-ray imaging being performed as well.  Outstanding documentation of the discussed medical evaluation and treatment may be pertinent evidence with regard to the issues of rating the Veteran's joint pain disorder (featuring knee pain) and his gastrointestinal disorder (featuring diarrhea).  The Board also observes that discussion on the record at the June 2014 Board hearing reflects agreement that described private treatment records from Inova from as early as 1992 concerning a reported ulcer diagnosis and gastrointestinal disorder evaluation may be pertinent to this claim (contemplating a gastrointestinal disorder of uncertain nature) and thus these records should also be sought.

As discussed during the June 2014 Board hearing, development to attempt to obtain this evidence is necessary in this case.  At the Veteran's request, the record was held open for 60 days to afford the Veteran an opportunity to submit the records himself; no records have been received since the hearing.  As the Board is on notice that outstanding pertinent private medical records exist, a remand is necessary so that VA may fulfill its duty to assist the Veteran by attempting to obtain the records on his behalf (including soliciting from the Veteran appropriate authorization and specific identification of the pertinent providers).

Also, the June 2014 Board hearing included discussion of the Veteran's recollection of receiving medical treatment for a left knee injury during service at "Briggs Army Hospital" in Fort Bliss, Texas in approximately April 1991.  The Veteran also described receiving treatment at Walter Reed Medical Center beginning in approximately July 1992.  The Veteran and his representative also asserted that the Veteran had Reserve duty and active duty for training (ACDUTRA) for periods following the end of his regular active duty service and that pertinent medical records may be available from pertinent units.  The Veteran testified that he was experiencing symptoms including fatigue throughout the periods following the conclusion of his regular active duty service.  It does not appear that documentation of the described medical treatment is currently of record nor does it appear that VA has adequately determined that such records are unavailable.  Discussion on the record during the June 2014 Board hearing included agreement that a remand was appropriate to seek to obtain outstanding service records from "Briggs Army Hospital," outpatient treatment records from Walter Reed, and any additional medical records from the Veteran's Reserve service.

In addition, review of the Veteran's testimony and the available medical evidence reveals discrepancies that suggest a need for further development before fully informed appellate review may proceed.  For instance, the Veteran testified during his June 2014 Board hearing that he underwent a VA examination with x-rays that revealed objective evidence of a hip disability and that VA medical professionals opined that the hip disability was caused by his altered gait from knee pain.

I had no idea I had a hip problem until they did the x-rays when I went to the examination for, for VA.  And they showed me how bad my knee was and then they looked and said, well, your hip is deteriorating and they did a, some type of measurement for flexibility.  And I failed and they said the reason why you failed is because the hip, the inner-hip is deteriorating because the bones are crushing because you're putting so much pressure on your hip because you're not putting pressure on your left knee.

The Veteran testified that "they actually did the x-rays and showed them to me."  Later, when asked, the Veteran indicated that the etiology opinion was both verbally presented to him and written into the medical documentation ("They told me that and it's in the documentation.")

The Veteran's account of this medical evaluation does not appear to correspond to any of the medical documentation currently of record.  A June 2009 VA examination report shows that x-ray imaging was normal, including specifically with regard to both hips; a "left hip strain" was diagnosed and no right hip diagnosis was found.  A February 2013 VA examination report shows no diagnosis for the left hip and a diagnosis of "trochanteric bursitis" of the right hip.  At that time the Veteran reported (as documented in the VA examination report) that he "began having pain in the area of the right greater trochanter about two years ago....  He states he had X-[r]ays and 'the ligaments had worn away and the bones were grinding together.'"  Additionally, the February 2013 VA examiner noted that, for the latest examination, new "X-rays were ordered but, although the veteran claimed he had them done, X-ray had no record of his having done so."

Thus, attempting to read the Veteran's various statements as consistent with each other, the Veteran's statements appear to indicate that documentation of a VA medical examination and an associated diagnostic imaging report presents objective evidence of pertinent hip degeneration as well as a medical etiology opinion regarding the disability.  Additionally, the Veteran has indicated that he reported for VA x-ray imaging of his hips in 2013, but no documentation of this is in the claims-file or was available to the VA examiner who ordered it.  As this reportedly VA-generated medical evidence is not of record, it is appropriate for the AOJ to take appropriate steps to ensure that the complete set of the Veteran's VA medical records are included in the claims-file and to determine whether the described outstanding VA medical evidence exists and may be obtained.  These efforts should include notifying the Veteran if the evidence he has described cannot be located and providing him the opportunity to submit any copies of the pertinent records he may have in his possession (and to report for new x-rays, if appropriate).

Also pertaining to the Veteran's contentions featuring the left knee, the Veteran has indicated that a VA examination resulted in him being shown x-ray images of his left knee and that the medical professionals "showed me how bad my knee was...."  The only VA examination reports of record are the June 2009 report showing X-ray imaging of both knees was normal, and the February 2013 VA examination report showing (in pertinent part):

At this point in time he may have degenerative joint disease and X-rays were ordered to better evaluate this issue.  However, although the veteran was contacted twice about having the X-rays and he stated he'd had them done, there was no record of his having appeared in the radiology department to have them done after two calls requesting that he come in to have them done, he did not do so.  After 7 days, this report is released without that significant piece of information.

Thus, again attempting to read the Veteran's statements and consistent with each other, the Veteran's statements appear to indicate that there exists a set of VA x-rays that medical professionals interpreted as showing significant left knee disability; such a report is not currently available for review in the claims-file.  Additionally, the Veteran has indicated that he reported for VA x-ray imaging of his knee or knees in 2013, but no documentation of this is in the claims-file or was available to the VA examiner who ordered it.  As this reportedly VA-generated medical evidence is not of record, it is appropriate for the AOJ to take appropriate steps to ensure that the complete set of the Veteran's VA medical records are included in the claims-file and to determine whether the described outstanding VA medical evidence exists and may be obtained; these efforts should include notifying the Veteran if the evidence he has described cannot be located and providing him the opportunity to submit any copies of the pertinent records he may have in his possession (and to report for new X-rays, if appropriate).

In sum, the Veteran's testimony has identified outstanding medical evidence that is clearly potentially pertinent to the joint pain rating issue (reportedly showing recent evaluation and treatment of one or more pertinent joints), the left hip service-connection issue (reportedly presenting objective evidence of disability and an etiology opinion regarding a hip), and the gastrointestinal disorder rating issue (the Veteran has reportedly undergone colonoscopy and upper GI series diagnostic imaging with details of disability beyond what is shown in the evidence currently of record).

With regard to the fatigue service connection issue, the Board notes that the Veteran's service treatment records currently in the claims-file include an undated report following his overseas deployment documenting a complaint of "fatigue" and the Veteran has testified (including at the June 2014 Board hearing) that his fatigue problems persisted from that time to the present and may be pertinently reflected in potentially outstanding records associated with his Reserve and ACDUTRA service following that deployment.  Additionally, the Veteran's June 2014 Board hearing presentation included his assertion that he believes his claimed fatigue problems have been aggravated by his inability to run, secondary (at least in part) to the hip disabilities for which service connection claims are currently pending (the left hip claim is on appeal and the right hip claim has been referred to the AOJ for initial adjudication).  Thus, the fatigue claim may also be inextricably intertwined with pending service-connection claims.  In light of the pending pertinent development and the pendency of inextricably intertwined issues, the fatigue service connection issue must be remanded at this time as well.

The Board briefly observes that a thorough and broad set of VA examination reports, including with contemplation of matters specific to undiagnosed illness issues, were prepared in February 2013 and are of record.  The Board finds no need to direct new or additional VA examinations or medical opinion based upon the information currently of record.  During the processing of this remand, the AOJ shall have the opportunity to arrange for any new or additional development indicated by the expanded record or by any clarified contentions received from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should ask the Veteran to identify, and provide authorizations for VA to secure records of, the providers of any and all private evaluations and/or treatment he has received for joint symptoms (including of the knees and hips), gastrointestinal symptoms, and fatigue.  In particular, the AOJ should ask the Veteran to provide authorization for VA to secure the pertinent records from Inova Health from 1992 to the present as well as the pertinent records from the Veteran's private chiropractor.  The AOJ should secure complete clinical records of all such evaluations/treatment from the providers identified.

If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the RO's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  The AOJ should also ask the Veteran to specifically: (a) identify where and when he attended a VA examination in which he was presented with x-rays demonstrating significant left knee disability and hip disability as well as a verbal and written medical opinion attributing the hip disability to overcompensation for the knee disability (as he described during the June 2014 Board hearing), and (b) confirm whether or not he reported as requested for x-rays in connection with the February 2013 VA examination report.

The Veteran must be informed that his claims-file currently does not contain documentation of his reported abnormal knee or hip x-rays and that VA records reflect that he did not report for the x-rays ordered for the February 2013 VA examinations.  The Veteran should be afforded the opportunity to submit copies of any documentation he may possess pertaining to the missing VA evaluations he has described.  Based upon the Veteran's responses, the AOJ must attempt to secure for the record the described VA medical reports corresponding to the Veteran's testimony.

If after all appropriate channels have been exhausted, the AOJ determined that the VA reports described by the Veteran are unavailable or do not exist, this determination must be documented in a formal finding for the record.  If the AOJ determines that the February 2013 examination x-ray reports are missing or do not exist, the AOJ may afford the Veteran an opportunity to report for current x-rays (if medically indicated) to allow for completion of the February 2013 VA examinations that ordered those x-ray studies.

3.  The AOJ should take appropriate steps to attempt to obtain records of the Veteran's reported hospitalization at the Army Medical Hospital associated with Fort Bliss, Texas (possibly described by the Veteran as "Briggs Army Hospital," but the search should proceed for records at the appropriate Army Hospital at Fort Bliss of any name).  The reported hospitalization took place in approximately April 1991 and involved treatment of the Veteran's left knee.  If such records are unavailable, the reason for their unavailability must be explained for the record.

4.  The AOJ should take appropriate steps to attempt to obtain records of the Veteran's reported medical treatment at Walter Reed Army Medical Hospital.  The treatment reportedly began in approximately July 1992 and involved treatment and rehabilitation of the Veteran's left knee.  If such records are unavailable, the reason for their unavailability must be explained for the record.

5.  The AOJ should arrange for exhaustive development to secure for the record the complete STRs from the Veteran's Reserve and ACDUTRA service (and specifically reports of all enlistment/periodic examinations for Reserve duty).  This should include any necessary steps to verify the Veteran's dates of pertinent Reserve and ACDUTRA service, as well as contacting the Veteran's Reserve unit(s) and all records storage facilities for retired Reserve members of the service.  If such records are not located, it should be so certified, and the scope of the search must be noted.

6.  The AOJ should then review the expanded record (including all evidence developed by VA and submitted by the Veteran since the prior supplemental statement of the case (SSOC)), complete any new development that may be indicated (such as obtaining new medical opinions, if warranted by additions to the record), resolve all pending intertwined claims, and readjudicate the claims on appeal.  If any claim on appeal remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


